The writ of error brings for review judgment of ouster in favor of co-relator, defendant in error, as to a described eighty (80) acres of land in the Municipality of Lake Maitland.
The lands involved are surrounded by other lands remaining in and constituting the territorial area of the Municipality. The Municipality was created and organized under the general law in 1885. The lands involved in the judgment of ouster and other lands were annexed by ordinance under the general law in 1887. By Chapter 6068 Special Acts of 1909, the Legislature of Florida validated the establishment of the Municipality and defined its boundaries, including therein all the lands in the original Municipality and all the lands annexed by ordinance in 1887. *Page 654 
The only question involved is whether or not the co-relator is estopped by acquiescence and laches indulged in by it and its predecessors in title to maintain this proceeding.
We must hold that it is so estopped on authority of the opinions and judgments of this Court in the cases of City of Winter Haven v. State, ex rel. Landis, 125 Fla. 392, 170 So. 100; State, ex rel. Davis, v. City of Eau Gallie, 99 Fla. 579,126 So. 124; and cases cited.
Therefore, the judgment should be reversed. It is so ordered.
Reversed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.